Citation Nr: 0732508	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  06-29 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to service connection of post-traumatic stress 
disorder.

2.  Entitlement to service connection of hearing loss. 

3.  Entitlement to service connection  of a back condition.

4.  Entitlement to service connection of vertigo.

5.  Entitlement to service connection of a skin rash.  

6.  Entitlement to service connection of neuropathy of the 
left arm. 

7.  Entitlement to service connection of neuropathy of the 
right arm.

8.  Entitlement to service connection of residuals of a 
shrapnel wound to the right arm.  

9.  Entitlement to an increased disability rating for the 
veteran's service-connected left leg injury.  

10.  Whether new and material evidence has been submitted 
sufficient  to reopen the previously denied claim of 
entitlement to service connection of a right lower leg 
injury. 

11.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim of 
entitlement to service connection of hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 until 
October 1968.  For the veteran's service in Vietnam he was 
awarded a Purple Heart.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied the veteran's clams of 
entitlement to service connection of PTSD, bilateral hearing 
loss, a back condition, vertigo, skin rash, neuropathy of the 
left arm, neuropathy of the right arm, residuals of a 
shrapnel wound to the right arm, entitlement to an increased 
disability rating for the veteran's service-connected left 
leg injury, request to reopen the previously denied claim of 
entitlement to service connection of a right lower leg injury 
and request to reopen a previously denied claim of 
entitlement to service connection of hypertension.  

The veteran initially disagreed with the denial of service 
connection of PTSD and bilateral hearing loss only.  He 
perfected an appeal as to these issues and requested a 
hearing at the Louisville RO before a member of the Board.  
On June 12, 2007, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the Louisville RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

It appears that veteran had also perfected an appeal as to 
the issues of service connection a back condition, vertigo, 
skin rash, neuropathy of the left arm, neuropathy of the 
right arm, residuals of a shrapnel wound to the right arm, 
entitlement to an increased disability rating for the 
veteran's service-connected left leg injury, request to 
reopen the previously denied claim of entitlement to service 
connection of a right lower leg injury and request to reopen 
a previously denied claim of entitlement to service 
connection of hypertension.  In a timely May 2007 substantive 
appeal, forwarded to Louisville from the Cleveland RO, he 
requested a Travel Board hearing as to these issues as well.  
The substantive appeal as to these matters was received by 
the Louisville RO on May 31, 2007, but it does not appear 
that the document had actually been associated with the 
claims folder at the time of the June 2007 hearing.  These 
issues were not certified for appeal and the parties were 
unaware at the time of the hearing that these various 
additional matters were appropriate for testimony.  In any 
event, the veteran has not yet had that hearing and no 
testimony concerning these issues was offered at the 
veteran's June 2007 hearing.  

The issue of entitlement to service connection of bilateral 
hearing loss, as well as the aforementioned issues of service 
connection for a back condition, vertigo, skin rash, 
neuropathy of the left arm, neuropathy of the right arm, 
residuals of a shrapnel wound to the right arm, entitlement 
to an increased disability rating for the veteran's service-
connected left leg injury, request to reopen the previously 
denied claim of entitlement to service connection of a right 
lower leg injury and request to reopen a previously denied 
claim of entitlement to service connection of hypertension 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.

Issues not on appeal

The March 2006 rating decision also denied the veteran's 
claims of entitlement to service connection of a left 
shoulder condition, residuals of shrapnel wounds to the left 
leg, a left arm condition and request to reopen his 
previously denied claim of entitlement to service connection 
of residuals a pneumonia condition.  At no time has the 
veteran indicated any disagreement concerning the decision 
made as to those issues.  Accordingly, the rating decision is 
now final and those matters are not before the Board.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process].


FINDING OF FACT

The medical evidence of record does not include a diagnosis 
of PTSD.    


CONCLUSION OF LAW

PTSD was not incurred in military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).






REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
 See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.




Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The RO informed the veteran of VA's duty to assist him in the 
development of his claims in a letter dated September 27, 
2005.  The letter advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in this letter that VA would obtain all evidence kept by the 
VA and any other Federal agency, including VA facilities and 
service medical records.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
private medical records not held by a Federal agency as long 
as he completed a release form for such.  The letter informed 
the veteran that for records he wished for VA to obtain on 
his behalf he must provide enough information about the 
records so that VA could request them from the person or 
agency that has them.  Moreover, the letter advised the 
veteran of the elements of a successful claim of entitlement 
to service connection, including the need for additional 
evidence to support a claim of entitlement to service 
connection of PTSD.  

In the September 2005 RO letter, the veteran was also 
notified  that if there was any other evidence or information 
he thought would support his claim, to let the RO know.  
Further, the RO said, "If you have any information in your 
possession that pertains to your claim, please send it to 
us."  This request complies with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that the 
veteran was informed that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

Also, a claim of entitlement to service connection consists 
of five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006),

In this case, element (1), veteran status, is not at issue. 
The veteran's claim of entitlement to service connection was 
denied based on a lack of evidence as to elements (2) and 
(3), current existence of a disability and relationship of 
such disability to the veteran's service.  As explained 
above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to those two 
crucial elements.

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
veteran's claims of entitlement to service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not assigned.  

The Board additionally observes that the veteran appears to 
be fully conversant with what is required of him and of VA.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.   
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical records as well 
as all available VA treatment records.  The veteran has 
asserted that he received treatment at VA between 1968 and 
1972 in Cincinnati.  Attempts have been made to locate those 
records, however, the records are not available.  A 1970 VA 
examination is of record and the veteran's complete current 
treatment records have been obtained and reviewed.  As was 
noted above, the veteran was accorded a VA PTSD examination 
in March 2006.  The veteran and his representative have not 
identified any outstanding evidence which pertains to this 
claim.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
PTSD claim has been consistent with the provisions of the 
VCAA.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing.  
Accordingly, the Board will proceed to a decision on the 
merits as to the PTSD issue.

Pertinent Law and Regulations
 
Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2006).  Additionally, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2006).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Specific criteria to establish service connection for PTSD

According to VA regulations, entitlement to service 
connection for PTSD requires that three elements be present: 
(1) medical evidence diagnosing PTSD; (2) combat status or 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in service stressors.  See 38 C.F.R. § 3.304(f) 
(2006); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With regard to the second PTSD criterion, evidence of in 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f) (2006).



Analysis

The veteran is seeking entitlement to service connection of 
PTSD.  Essentially, he contends that combat experiences 
during Vietnam caused him to develop a current mental health 
disability, which he believes to be PTSD.  It is undisputed 
that the veteran had combat exposure.  The record clearly 
reflects that he is a Purple Heart recipient.  

As noted above, service connection for PTSD requires that 
three elements be met: (1) medical evidence diagnosing PTSD; 
(2) combat status or credible supporting evidence that the 
claimed in-service stressors actually occurred; and (3) a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2006).

The Board has reviewed the record and finds that the claim 
must be denied because there is no evidence that the veteran 
has PTSD.

The veteran was referred for a VA compensation and pension 
examination in March 2006.  At that time, the examiner noted 
that the veteran had a Global Assessment of Functioning score 
of 90 out of 100.  The examiner indicated that the veteran 
was suffering from no diagnosed mental health disability and 
specifically concluded that the veteran did not meet the 
criteria for diagnosis with PTSD.  

The veteran has sought mental health treatment from VA based 
on a history of sleep complaints.  Due to his combat 
experience and complaints of sleep symptoms the veteran has 
initially referred to a PTSD treatment program.  However, on 
objective testing the veteran did not meet the criteria for a 
diagnosis of PTSD.  An April 2007 mental health treatment 
record stated that the veteran had been evaluated for the 
PTSD treatment program but did not met the clinical criteria 
for the diagnosis.  The treating professional noted that the 
veteran's symptoms did not meet the criteria for any mental 
health diagnosis.   

There is no competent medical evidence to the contrary.  The 
record on appeal does not contain any diagnosis of PTSD.  To 
the extent that the veteran contends that he has PTSD, it is 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis, and cannot attribute symptoms such 
as memory loss to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

In short, the competent medical evidence of record supports 
the conclusion that the veteran does not have PTSD.  In the 
absence of the claimed disability, service connection may not 
be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed 
disability does not exist].

The Board will briefly address the remaining two elements of 
38 C.F.R. § 3.304(f).   The veteran is a veteran of combat, 
so the second element is met.  Indeed, the Board wishes to 
make it clear that it has the greatest admiration for the 
veteran's service to his country.  With respect to the third 
and final element, medical nexus, it is clear that in the 
absence of a diagnosis of PTSD, the question of a medical 
nexus is moot.  In summary, for reasons and bases expressed 
above, the Board concludes that service connection for PTSD 
is not warranted.  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection of PTSD is denied.  


REMAND

As noted above, the veteran has perfected appeals as to 
several other issues.  The Board has determined that 
additional development is required before the merits of these 
claims can be decided.  

Medical opinion

The veteran seeks entitlement to service connection for 
hearing loss.  Essentially he contends that he has a hearing 
loss disability as a consequence of noise exposure, 
specifically artillery, during service.  

The veteran's VA treatment records have been obtained.  
"Hearing loss due to noise" diagnosed by Dr. R. is listed 
on the veteran's active problem list.  The source of the 
noise exposure is unclear.  Also, the evidence of record does 
not include a hearing test that shows the veteran's hearing 
loss at the frequencies specified within the regulation.  See 
38 C.F.R. § 3.385 (2006).  However, the evidence of record 
arguably indicates that the veteran suffers from a current 
hearing loss disability.  

Additionally, the veteran's exposure to artillery noise 
during service has been shown, arguably establishing an in-
service incurrence of injury.  Under McLendon v. Nicholson, 
20 Vet. App. 79 (2006), in initial service connection claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service; (3) an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service; and (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.

Therefore, the Board finds that the veteran should be 
referred for a VA examination in order to determine the 
severity and etiology of any current hearing loss.  

Travel Board Hearing 

The veteran has perfected an appeal as to his claims of 
entitlement to service connection of a back condition, 
vertigo, skin rash, neuropathy of the left arm, neuropathy of 
the right arm, residuals of a shrapnel wound to the right 
arm, entitlement to an increased disability rating for the 
veteran's service-connected left leg injury, request to 
reopen the previously denied claim of entitlement to service 
connection of a right lower leg injury and request to reopen 
a previously denied claim of entitlement to service 
connection of hypertension.  

As noted above, the veteran's May 2007 substantive appeal 
requested a Travel Board hearing as to these issues since 
they were not addressed in the June 2007 hearing.  
Accordingly, these matters must be remanded so that a Travel 
Board hearing may be scheduled as to these issues at the 
Louisville, Kentucky, RO.    

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
examination to determine whether he 
currently has a hearing loss disability 
for compensation purposes.  After 
examination and review of the claims 
folder, the examiner should provide an 
opinion as to whether it is at least a 
likely as not that the veteran has a 
hearing loss disability, which is related 
to his military service.  A copy of the 
examination report and resulting opinion 
should be associated with the veteran's VA 
claims folder.   

2.  Following the completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection of bilateral hearing loss.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case and informed of the 
appropriate period of time for response.  
  
3.  The veteran should be scheduled for a 
Travel Board hearing as to his claims of 
entitlement to service connection of a 
back condition, vertigo, skin rash, 
neuropathy of the left arm, neuropathy of 
the right arm, residuals of a shrapnel 
wound to the right arm, entitlement to an 
increased disability rating for the 
veteran's service-connected left leg 
injury, request to reopen the previously 
denied claim of entitlement to service 
connection of a right lower leg injury and 
request to reopen a previously denied 
claim of entitlement to service connection 
of hypertension.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
CHARLES E. HOGEBOOM
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


